POWER-SAVE ENERGY COMPANY 3940-7 Broad Street, #200 San Luis Obispo, California 93401 January 18, 2012 Andrew Mew, Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re:Power-Save Energy Company Form 10-K for the Fiscal Year Ended December 31, 2010 Filed April 13, 2011 Amendment No. 1 to Form 10-K for the Fiscal Year Ended December 31, 2010 Filed December 23, 2011 Form 10-Q for the Quarterly Period Ended June 30, 2011 Filed August 10, 2011 Form 10-Q for the Quarterly Period Ended September 30, 2011 Filed November 14, 2011 File No. 000-30215 Dear Mr. Mew: Power-Save Energy Company., a Utah corporation (the “Company”), has received and reviewed your newest letter of January 13, 2012, pertaining to the Company’s above-referenced filings as filed with the Securities & Exchange Commission (the “Commission”). At this time, pursuant to our telephonic communication with Mr. Mew on January 18, 2011 we are cordially requesting additional time to complete our responses.Currently, a response was expected by Monday January 30th, if not counting the Martin Luther King Jr. Holiday.Mr. Mew has indicated that a Ten (10) business day extension will not be opposed.We hope and plan to have these responses in well before February 13, 2012, but appreciate the additional time in this matter. Very truly yours, /s/ Michael Forster Michael J. Forster Chief Executive Officer and President
